Order entered October 1, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00648-CV

                           CHARLES MARTIN, ET AL., Appellants

                                                 V.

              FEDERAL NATIONAL MORTGAGE ASSOCIATION, Appellee

                        On Appeal from the County Court at Law No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. CC-1201379-A

                                             ORDER
       We GRANT appellants’ September 25, 2013 unopposed motion for an extension of time

to file a reply brief. Appellants shall file their reply brief on or before October 10, 2013.


                                                        /s/   DAVID LEWIS
                                                              JUSTICE